Judgment, Supreme Court, New York County (Jerome Hornblass, J.), rendered August 6, 1991, convicting defendant, upon his plea of guilty, of attempted robbery in the second degree, and sentencing him to a term of 2 to 6 years, unanimously affirmed.
The court was within its authority in sentencing defendant to an enhanced term after defendant had failed to satisfy the conditions which were clearly communicated to him at the plea proceeding: namely, that he appear for sentencing, and *568that he not be rearrested in the interim. Since defendant, by absconding, had violated one condition, we need not reach the question of whether an enhanced sentence based upon defendant’s re-arrest falls within the concerns addressed by People v Outley (80 NY2d 702).
The court’s delay of execution of sentence for a day while reviewing the plea minutes, and then summarily executing sentence not in the presence of defendant or counsel did not violate defendant’s right to due process (People v Harris, 79 NY2d 909, 910). The court’s post-sentence comments did not detract from the finality of the sentence which it had imposed.
We have considered defendant’s remaining contentions and find them to be without merit. Concur—Sullivan, J. P., Carro, Ellerin and Wallach, JJ.